 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BABA MUSAH ABDALLAH,
Petitioner, NO. 3:19-CV-0540

Vv.

WILLIAM BARR, Att’y Gen, ef al.,

(JUDGE CAPUTO)

(MAGISTRATE JUDGE SAPORITO)
Respondents.

 

ORDER
. gt .

NOW, this / day of May, 2019, upon review of the Report and
Recommendation of Magistrate Judge Joseph F. Saporito, Jr. (Doc. 8) for plain error
or manifest injustice, IT IS HEREBY ORDERED that:
(1) The Report and Recommendation (Doc. 8) is ADOPTED.
(2) The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED as moot.
(3) The Clerk of Court is directed to mark the case as CLOSED.

OL

A. Richard Caputo _
United States District Judge

 

 

 

 

 

 
